PER CURIAM:
Kevin O’Neill appeals the district court’s order denying his Fed.R.Crim.P. 41(g) motion for return of seized property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *217United States v. O’Neill, No. 3:10-cr-00170-HEH (E.D. Va. June 27, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.